Name: Regulation (EEC) No 143/73 of the Commission of 29 December 1972 supplementing Regulation (EEC) No 2603/71 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies, following the accession of new Member States to the Community
 Type: Regulation
 Subject Matter: agri-foodstuffs;  civil law;  European construction;  marketing;  plant product;  trade policy
 Date Published: nan

 No L 18/12 Official Journal of the European Communities 23 . 1 . 73 REGULATION (EEC) No 143/73 OF THE COMMISSION of 29 December 1972 supplementing Regulation (EEC) No 2603/71 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies , following the accession of new Member States to the Community of those references in the languages of the new Mem ­ ber States ; HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty concerning the accession of new Member States to the European Economic Community and to the European Atomic Energy Community ( x ), signed at Brussels on 22 January 1972, and in particular Article 153 of the Act ( 2 ) annexed thereto ; Whereas Commission Regulation (EEC) No 2603/ 71 ( 3 ) of 6 December 1971 on detailed rules for the conclusion of contracts for first processing and mar ­ ket preparation of tobacco held by intervention agen ­ cies made provision for the use of an administrative supervision document bearing certain references in one of the languages of the Member States ; whereas , following the enlargement of the Communities , it is necessary to supplement that Regulation by addition The following references are added in the second paragraph of Article 3 of Regulation (EEC ) No 2603/ 71 :  'intervention tobacco'  ' interventionstobak'. Article 2 This Regulation shall enter ' into force on 1 January 1973 . It shall apply from 1 February 1973 . 7'his Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1972 . For the Commission The President S. L. MANSHOLT ( ») OJ No L 73 , 27 . 3 . 1972 , p . 5 . ( 2 ) OJ No L 73 , 27 . 3 . 1972 , p . 14 . ( :s ) OJ No L 269 , 8 . 12 . 1971 , p . 11 .